DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5th, 2022 has been entered.
This action is in response to the amendments filed on August 5th, 2022. A summary of this action:
Claims 1-8, 17-18 have been presented for examination.
Claims 9-16 were previously withdrawn 
Claims 1 and 5 were amended
The specification is objected to
Claims 1-8, 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claims 1-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al., “Digitally Controlled Low-Dropout Regulator with Fast-Transient and Autotuning Algorithms”, 2013 in view of Alico et al., “Multiphase Optimal Response Mixed-Signal Current-Programmed Mode Controller”, 2013 
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments 
Regarding the § 101 Rejection
The rejection is maintained, and has been clarified as necessitated by amendment below.
Applicant’s submits (pages 6-7): “In response to the Applicant's arguments that Claim 1 is directed to testing a circuit design, and as such it is integrated into a practical application…Applicant submits that the term "testing a circuit design" is not merely present in the preamble of claim 1. Applicant directs the Examiner's attention to the following limitation of claim which is in the body of claim 1…As such the pending claims are at least allowable under step 2A of the US PTO "2019 Revised Patent Subject Matter Eligibility Guidance". 

Examiner’s Response:
	The Examiner respectfully disagrees. As an initial matter, the claim was amended after the prior response to arguments, i.e. the Examiner’s prior response was for a version of the claims in which the argued limitation was only recited in the preamble.
	Furthermore, see MPEP § 2106.04(d): “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” as clarified in MPEP § 2106.04(d)(I): “…The courts have also identified limitations that did not integrate a judicial exception into a practical application…  • Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h)…”  
	The argued limitation is generally linking this claimed invention to the technological environment/field of use of testing a circuit design, “because it was merely an incidental or token addition to the claim that did not alter or affect how the process steps…were performed.” (see MPEP § 2106.05(h)).  
	See the rejection for further clarification.  
 
Regarding the § 103 Rejection
	In view of the amendments, the rejection is withdrawn and a new grounds of rejection is presented below. 
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: ¶ 52 recites “LOD 215” and “LOD 225”, whereas the figure states these are each an “LDO”. The Examiner suggests amending ¶ 52 such as to recite “LDO”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
	Claim 5 is directed towards the statutory category of an apparatus.

Claims 5, and the dependents thereof, are rejected under a similar rationale as representative claim 1, and the dependents thereof. 
	
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
A method …, the method comprising:
applying… a time-varying first current signal during a first time interval, from a digital circuit [evaluator] test bench to an analog circuit [evaluator] …
	performing… an analog [evaluation] of the circuit design using the time-varying first current signal;
	supplying… a second current signal from the analog circuit [evaluation] to the digital circuit simulator test bench in response to the analog [evaluation];
	and changing… the time-varying first current signal, during a second time interval different from the first time interval, until the second current signal has a value that is equal to or less than a threshold value. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 – “by a processor”, “by the processor”
Claim 5 – “A computer system…, the computer system comprising: a memory storing instructions; and a processor, coupled with the memory and to execute the instructions, the instructions when executed cause the processor to:”
Claims 1 and 5 - “...simulator...” and “...simulation...” – these elements are recited in such a generalized manner they are considered as “simply adding a general purpose computer or computer components after the fact to an abstract idea” as discussed in MPEP §2106.05(f)

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“…testing a circuit design” (claim 1), “…to test a circuit design” (claim 5) and “…to test the circuit design”

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 – “by a processor”, “by the processor”
Claim 5 – “A computer system…, the computer system comprising: a memory storing instructions; and a processor, coupled with the memory and to execute the instructions, the instructions when executed cause the processor to:”
Claims 1 and 5 - “...simulator...” and “...simulation...” – these elements are recited in such a generalized manner they are considered as “simply adding a general purpose computer or computer components after the fact to an abstract idea” as discussed in MPEP §2106.05(f)

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“…testing a circuit design” (claim 1), “…to test a circuit design” (claim 5) and “…to test the circuit design”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g):
As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 2 and 6 recite another step in the mental process
Claims 3 and 7 recite another step in the mental process 
Claims 4 and 8 recite another step in a mental process 
Claims 17 and 18 recite another step in the mental process

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al., “Digitally Controlled Low-Dropout Regulator with Fast-Transient and Autotuning Algorithms”, 2013 in view of Alico et al., “Multiphase Optimal Response Mixed-Signal Current-Programmed Mode Controller”, 2013 

Regarding Claim 1
Chu teaches: 
	A method of testing a circuit design, the method comprising: (Chu, abstract: “A digitally controlled low-dropout voltage regulator (LDO) that can perform fast-transient and autotuned voltage is introduced in this paper… The working principles and design flows of the functional algorithms are also illustrated and then verified [tested] by the simulation before the circuit implementation.”, to clarify see § IV: “Before the D-LDO was tape-out, this design had been simulated and verified by the Nanosim and VCS software [used a computer] which were used to cosimulate the analog and digital circuits”)
	applying, by a processor, a time-varying first current signal during a first time interval, from a digital circuit simulator test bench to an analog circuit simulator to test the circuit design; (Chu, § IV: “Before the D-LDO was tape-out, this design had been simulated and verified by the Nanosim [analog circuit simulator] and VCS [digital circuit simulator test bench] software which were used to cosimulate the analog and digital circuits”
then see Chu, § III.A: “According to this error signal, the type-II compensator would generate a digital control signal DV g, for driving the power MOSFET. Since DVg is digital, it needs to be transformed again by SAR ADC to become an analog signal Vg. The Vg signal is considered as a current source control signal [a time varying first current signal applied from the digital simulator to the analog simulator] to determine the current and voltage on power MOSFET” – to clarify, page 4312, col. 1, ¶ 2: “When the control loop detects a voltage drop, a gate control signal [Vg] will be adjusted to drive the power MOSFET for delivering the required current.” – hence, the digital circuit simulator applies a time-varying current signal to the analog circuit simulator – to provide visual examples, see figures 13-16 which show “Vg” with respect to “Io”
as to the time interval: see Chu, fig. 11, as well as figures 13-16 – this operates over a plurality of time intervals as visually depicted)
	performing, by the processor, an analog simulation of the circuit design using the time-varying first current signal; (Chu, § IV: “Before the D-LDO was tape-out, this design had been simulated and verified by the Nanosim [analog circuit simulator] and VCS [digital circuit simulator test bench] software which were used to cosimulate the analog and digital circuits” and figure 11 – there was an analog simulation that was performed using said signal)
	supplying, by the processor, a second … signal from the analog circuit simulator to the digital circuit simulator test bench in response to the analog simulation; (Chu, § III.A: “Fig. 4 shows the block diagram of the compensator and fast transient loops which are applied to the newly designed D-LDO. In steady state, the analog feedback signal Vout goes through the successive approximation register analog-to-digital converter (SAR ADC) to become a digital signal DVout [a second signal]”, to clarify see fig. 8 and page 4312, col. 1, ¶¶ 2-4: “…The transient response waveforms of the D-LDO without using the CBA are shown in Fig. 8(a). When the load steps up, drop of the output voltage Vout would be detected at the next sampling period. Later on, the compensator will adjust the gate control signal Vg of the power MOSFET for restoring the output voltage. This sequence might take more cycles (four cycles in this case) to complete the full process due to the deeper voltage drop or oscillation at Vout before the full response of the power MOSFET…”; 
as to the simulation of this see Chu § IV: “Before the D-LDO was tape-out, this design had been simulated and verified by the Nanosim [analog circuit simulator] and VCS [digital circuit simulator test bench] software which were used to cosimulate the analog and digital circuits”)
	and changing, by the processor, the time-varying first current signal, during a second time interval different from the first time interval, until the second … signal has a value that is equal to or less than a threshold value. (Chu, § III.A, ¶¶ 1-2: “In steady state, the analog feedback signal Vout goes through the successive approximation register analog-to-digital converter (SAR ADC) to become a digital signal DVout [the second signal]. This signal is then compared with a digital reference Dref to come up with a digital error signalDe . According to this error signal, the type-II compensator would generate a digital control signal DV g, for driving the power MOSFET. Since DVg is digital, it needs to be transformed again by SAR ADC to become an analog signal Vg [the first current signal is changed based on the second voltage signal]. The Vg signal is considered as a current source control signal to determine the current and voltage on power MOSFET… In this design, a De threshold is set to 5 least significant bits (LSB) of ADC, which is equivalent to a 35-mV threshold. When a load transient makes a larger variation on the output voltage [at a different time interval, e.g. see figure 11], the produced De is compared with this threshold [a comparison of the second voltage signal to a threshold]. Once De is larger than 5 LSB of ADC, the fast-transient function is activated. Otherwise [when it is less than/equal to the threshold], the type-II compensator would handle the voltage transient less than 35 mV.”  
	To clarify, see page 4312, col. 2, last paragraph: “When the voltage variation is larger than a predefined threshold, the detector would activate the TVG for going into the fast-transient mode. The fast transient mode enables TVG to generate a control voltage for driving the power MOSFET [changing the first signal]….It is noted that when the fast-transient mode is over and then control is switched back to the steady-state mode [thereby the TVG no longer changes the first signal]” – to clarify, see figures 13-16 which show this including showing when “Vg” is changing and when it is not changing 
	on the different time interval – see § III.F: “The SAR ADC used in the D-LDO system has two modes: one is analog-to-digital mode (ADM) and the other is digital-to-analog mode (DAM). In the ADM, feedback of the output voltage is converted to a digital signal [the second signal]. The digital signal is sent to the compensator to come up with a digital result, which will be used to control the power MOSFET. Before the control signal is sent to control the gate of the power MOSFET, the SAR ADC is switched to DAM for converting the digital signal to analog voltage…[the first current signal, as cited above]” – see figures 4-5 for more clarification 

Chu does not explicitly teach: a second current signal

Alico teaches: a second current signal (First see Alico, § II.B: “Simultaneously, a direct connection between the current sensing circuit of Fig.1 and S&H is established, through analog multiplexer, and the dual-mode ADC is set to operate in asynchronous mode reassembling operation of a continuous time processor [21]-[24]” and see figures 1-2, then see page 1114, col. 2, ¶ 2: “The analog equivalent of icntrl[n] is also captured by the sample and hold circuit (S&H) of Fig.2. In the following switching cycle the sample is used to form new “one cycle before” value after being converted to its digital equivalent with the Dual-Mode ADC that, in this mode, takes samples at the switching rate.”  - i.e. this is measuring and digitizing the output current “iL” (see fig. 1)
Then see figure 3 of Alico, wherein “The new steady state value” is “icntrl_new” – i.e. “This is because the new steady state is not determined through calculations but by capturing the actual new current value of the inductor current at peak/valley point [the output current].” (Alico, §III.A))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Chu on “A digitally controlled low-dropout voltage regulator (LDO) that can perform fast-transient and autotuned voltage is introduced in this paper” (Chu, abstract) which includes the use of a “Charge Balance Algorithm” based on “a charge balance concept was proposed and it was successfully applied to dc–dc switching converter” (Chu, § III.D, ¶ 1) with the teachings from Alico on “…To minimize calculation burden and hardware complexity, a single digital voltage loop and multiple analog current loops are combined to implement a capacitor-charge balance based optimal-time recovery algorithm. ….” (Alico, abstract). 
The motivation to combine would have been that “The experimental results verify equal current sharing under all operating conditions, bump-less transition between the modes, and demonstrate that upon a transient converter reaches new steady state in the virtually fastest possible time.” (Alico, abstract).

Regarding Claim 2
Chu teaches: 
The method of claim 1 further comprising: supplying a first time-varying voltage supply signal to the digital circuit simulator. (Chu, see figure 11 which shows that this supplied a time-varying “Vout” voltage signal; wherein as shown in fig. 5 of Chu this was digitized by the “SAR ADC” as described in § III.A
Furthermore, Chu also provided a suggestion for this limitation – see Chu §II.B: “The concept of the SoC enables a multivoltages request from the power supply point of view. Now it is very common to see a chip system that is powered by several voltage regulators managed by a PMU [26]–[28]. Fig. 2 shows the  schematic diagram of such an SoC for communication. Several LDOs are fed by a switching buck converter to provide different voltages for subcircuits… If both compensation loop and its auxiliary circuit are realized by the digital solution, functions of passive elements (such as resistors in the voltage divider) will be replaced by digital codes…In this way, one controller is adequate to regulate several LDOs at the same time. This structure would make the controller possibly be integrated into the PMU…” as depicted in figure 2 – i.e. Chu suggests using the output voltage of LDOs controlled by Chu’s technique to power “subcircuits” including a “Digital” subcircuits in an SOC, wherein a skilled person would have found it obvious to have simulated such an SOC in a similar manner as Chu used in § IV: “this design had been simulated and verified by the Nanosim and VCS software which were used to cosimulate the analog and digital circuits.”, in which during such a simulation each LDO’s output voltage would have been simulated as being supplied to the various “subcircuits” such as shown in fig. 2)

Regarding Claim 3
Chu teaches: 
	The method of claim 2 wherein the first time-varying voltage supply signal is supplied during a power-up or a power-down operation. (Chu, see § VI: “…Test result also shows the robustness of the D-LDO when it is operating under the conditions of low supply voltage and wide supply voltage variation…” – as such, it would have been obvious to have simulated the supply voltage variation of power-up and power-down operations; in addition the Examiner also notes that figure 11 of Chu shows an example of the simulation results – a skilled person would have inferred that the circuit signals, including the first voltage supply signal, were simulated during the power-up sequence of the LDO in order to perform this simulation)

Regarding Claim 4
Chu teaches: 
	The method of claim 3 wherein the first time-varying voltage supply signal is supplied by a first low-drop-out voltage circuit. (Chu, abstract: “A digitally controlled low-dropout voltage regulator” – and see fig. 11 – this LDO produces an output voltage “Vout” [the first voltage supply signal]; also see fig. 2 which shows the use of such an LDO to power other “subcircuits” (§ II.B) via the output voltage of the LDOs)

Regarding Claim 5
Claim 5 is rejected under a similar rationale as claim 1, wherein Chu teaches: 
	A computer system configured to test a circuit design, the computer system comprising: a memory storing instructions; and a processor, coupled with the memory and to execute the instructions, the instructions when executed cause the processor to: (Chu, abstract: “A digitally controlled low-dropout voltage regulator (LDO) that can perform fast-transient and autotuned voltage is introduced in this paper… The working principles and design flows of the functional algorithms are also illustrated and then verified [tested] by the simulation before the circuit implementation.”, to clarify see § IV: “Before the D-LDO was tape-out, this design had been simulated and verified by the Nanosim and VCS software [used a computer] which were used to cosimulate the analog and digital circuits”)Docket No. SYNOP025US/2879US022 Application No. 15/658,308

Regarding Claim 6
Claim 6 is rejected under a similar rationale as claim 2. 

Regarding Claim 7
Claim 7 is rejected under a similar rationale as claim 3. 

Regarding Claim 8
Claim 8 is rejected under a similar rationale as claim 4. 

Regarding Claim 17.
Chu, in view of Alico teaches: 
	The method of claim 2 further comprising supplying a second time-varying voltage supply signal to the digital circuit simulator in response to the time- varying first current signal (Chu, see figures 2-3, as described in § III.B: “…If both compensation loop and its auxiliary circuit are realized by the digital solution, functions of passive elements (such as resistors in the voltage divider) will be replaced by digital codes…Discrete control signals can be processed by the pipeline concept. In this way, one controller is adequate to regulate several LDOs at the same time…A pipeline concept for sharing a common controller to control multi converters is illustrated in Fig. 3…Generally, bandwidth of each converter is independent and the discrete control signal for each converter is synchronized with the sampling clock. The control signal is retained in between two sampling points, and this is a significant benefit to implement the controller-sharing concept. If the clock is carefully scheduled in several phases, the control signal can be sampled and held for each converter…The aforementioned arrangement can make these voltage regulators operate both in parallel and independent status by using a shared controller” – in other words, a first time-varying current signal is set by a first LDO by this “common controller” to set a first “Vout1”, and then in response to this being set [the “sampled and held”] then a second supply voltage “Vout2” is supplied – wherein this second output voltage would have 1) also been supplied to the digital simulator for the controller, as shown by the feedback path in fig. 3; and 2) would have been obvious to have used this output to power additional “Digital” subcircuits [thereby supplying the second output voltage to the digital simulator when this was simulated] such as the one shown in fig. 2 of Chu
and using a first low-drop-out voltage circuit. (Chu, abstract: “A digitally controlled low-dropout voltage regulator (LDO) that can perform fast-transient and autotuned voltage is introduced in this paper.”)

Regarding Claim 18.
Claim 18 is rejected under a similar rationale as claim 17. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bonomi et al., “Effects of Digital Switching Noise on Analog Voltage References in Mixed-Signal CMOS ICs”, 2006 – see the abstract, see § I ¶¶ 2-3, see § 4 ¶¶1-2
Das, “Exploration of Real Value Modelling for Complex Mixed Signal Verification”, 2015, Master’s Thesis, Indraprastha Institute of Information Technology, New Delhi, see chapter 3 including § 3.1: “…We want to replace analog portions of SOC with their functionally equivalent digital models so that we do not require time taking analog engines for simulation…” and  § 3.2.1: “…Real variables i.e. wreal models the continuous analog currents and voltages in discrete time stamp with accuracy comparable to spice simulators…”
Jackum et al., “A Digitally Controlled Linear Voltage Regulator in a 65nm CMOS Process”, 2010 – see the abstract, see figure 1, see § III.A
Miyama et al., “An Efficient Logic Circuit Mixed-Mode Simulator for Analysis of Power Supply Voltage Fluctuation”, 1995 – see the abstract, see § II ¶¶ 1-2 and numbers 1-5, see fig. 1
Popescu et al., “MIXED SIGNAL ASPECTS OF BEHAVIORAL MODELING AND SIMULATION”, 2004 – see § 3.1 and § 4.2
Saggini et al., “A Mixed-Signal Synchronous/Asynchronous Control for High-Frequency DC-DC Boost Converters”, 2008 – see the abstract, see fig. 1
Turley, “Get Wreal”, Article from EE Journal, May 2nd, 2011, URL: www(dot)eejournal(dot)com/2011/05/02/get-wreal/ - see ¶¶ 3-6
Zuberek et al., “Mixed–Mode Simulation with SPICE-like Circuit Simulators”, 1989, see the abstract, see figure 1, see § 3
Synopsys, “What is Circuit Simulation?”, Glossary accessed via URL Synopsys(dot)com on 9/6/2022, see the section “Types of Circuit Simulation” including “Digital circuit simulation involves the use of simpler models of the electronic circuit. These models are typically created using HDL. In digital simulation, rather than propagating continuously varying signals, a few discrete voltage levels (primarily logic 0 and logic 1) are propagated.” – the Examiner notes that this is the instant assignee’s own “Glossary”
Lin et al., US 2013/0338991 – see the abstract, see ¶¶ 40-42 and 49-50
Abhishek et al., US 2013/0275936 – see the abstract, see figure 2A and figure 3
Sheffler, US 2009/0222253 – see the abstract, see figure 2A, see ¶ 51 and ¶¶ 54-58
Lin et al., US 9,703,921 – see the abstract, see figure 2, see col. 5, lines 30-45
Cai et al., US 7,761,279 – see the abstract, see figure 3B and its accompanying description in columns 2-3, also see figure 5 and its description in col. 9
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147